     Case 1:19-cr-00007-NONE-BAM Document 285 Filed 08/13/21 Page 1 of 2


 1    CAROL ANN MOSES #164193
      Attorney at Law
 2    7636 N. Ingram Ave., #104
      Fresno, California 93711
 3    Telephone: (559) 449-9069
      Facsimile: (559) 513-8530
 4    carol@yosemitelawyer.com

 5    Attorney for Defendant,
      RONNIE MESA, JR.
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    UNITED STATES OF AMERICA,           )                   CASE NO. 1:19-cr-00007-NONE-BAM
                                          )
11                      Plaintiff,        )
                                          )                   REQUEST FOR RULE 43 WAIVER
12                                        )                   OF PERSONAL APPEARANCE
      vs.                                 )                   REGARDING STATUS CONFERENCE;
13                                        )                   ORDER THEREON
                                          )
14    RONNIE MESA, JR.,                   )                   Date: August 25, 2021
                                          )                   Time: 1:00 PM
15                                        )                   Judge: Barbara A. McAuliffe
                        Defendant.        )
16    ____________________________________)
17

18            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant RONNIE MESA,

19    having been advised of his right to be present at all stages of proceedings, hereby requests this

20    Court permit him to waive his right to personally appear for his Status Conference on August 25,
21    2021. Mr. Mesa agrees that his interests shall be represented at all times by the presence of his

22    attorney of record, CAROL ANN MOSES, the same as if he were personally present, and

23    requests that this Court allow his attorney-in-fact to represent his interests at all times.

24            Mr. Mesa is charged with one count of 21 USC 841(a)(1) – knowingly or intentionally

25    manufacturing, distributing, or dispensing a controlled substance (methamphetamine) and one

26    count of 21 USC 846 – conspiracy to distribute and possess with intent to distribute 500 grams or
27    more of methamphetamine.

28            Mr. Mesa has been out of custody since January 29, 2019.


      REQUEST FOR RULE 43 WAIVER OF
      PERSONAL APPEARANCE; [PROPOSED] ORDER                                                               1
     Case 1:19-cr-00007-NONE-BAM Document 285 Filed 08/13/21 Page 2 of 2


 1            Mr. Mesa works as a forklift driver for Inland Star Distribution, at 791 N. Kelsey Street,

 2    Visalia, CA 93291. Mr. Mesa’s specific job requires him to work long hours, often 12 hour days.

 3    Missing work for Mr. Mesa would result in a large loss of wages and a great inconvenience for

 4    Inland Star Distribution as they rely on him to operate the forklift.

 5            Additionally, should the Court not hold this hearing by Zoom, Mr. Mesa feels it would be

 6    in the best interest of everyone involved to waive his right to personally appear for his Status

 7    Conference in the above-captioned matter as he has not been vaccinated against COVID-19.

 8            Mr. Mesa is in good standing with Pretrial Services and has completed the Better Choices

 9    Court Program. He remains gainfully employed, and has had no adverse contact with law

10    enforcement.

11            Mr. Mesa respectfully requests that the Court grant a waiver of his right and obligation to

12    be personally present at his Status Conference in Case No. 1:19-cr-0007-NONE-BAM on August

13    25, 2021 at 1:00 PM.

14

15    Dated: August 13, 2021                                /s/ Carol Ann Moses
                                                            CAROL ANN MOSES
16                                                          Attorney for Defendant,
17                                                          RONNIE MESA, JR.

18

19                                                  ORDER
20            GOOD CAUSE APPEARING, the above request for Mr. Mesa’s waiver of personal
21    appearance at the hearing regarding his Status Conference in Case No. 1:19-cr-0007-NONE-
22    BAM on August 25, 2021 at 1:00 PM, is hereby accepted and adopted as the Order of this Court.
23
      IT IS SO ORDERED.
24
          Dated:     August 13, 2021                            /s/ Barbara   A. McAuliffe               _
25
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


      REQUEST FOR RULE 43 WAIVER OF
      PERSONAL APPEARANCE; [PROPOSED] ORDER                                                                  2
